7 NO                                      06/02/2020


          IN THE SUPREME COURT OV THE STATE OF MONTANA                               Case Number: PR 06-0422


                                       PR 06-0422
                                                                              FILED
 IN THE MATTER OF THE PETITION OF                                              JUN 0 2 2020
                                                                   ORDER
                                                                       .owen Greenwood
 CAROLE M.BOSCH                                                            Clerk of Suprerne Court
                                                                              State of Montana




       Carole M. Bosch has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Bosch passed the MPRE in 2004 when seeking admission to the
practice of law in California, where she was admitted. Bosch has "practiced law
continuously as a civil litigation lawyer for law firms for 15 years without any ethical or
disciplinary action in any jurisdiction where licensed or admitted to practice law." Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of Carole M. Bosch to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examin rs at the State Bar of Montana.
      DATED this          day of June, 2020.




                                                          Chief Justice